CLINTON, Judge,
dissenting to denial of appellant’s motion for rehearing without written opinion.
This is an appeal by Marvin Miller alone from six judgments styled “Amended Judgment Nunc Pro Tunc,” each of which follows forfeiture of an appearance bond with Lawrence Tatsch as principal and Marvin Miller as surety. Though the amount varies from bond to bond, the aggregate total of the six is $92,500. The forfeiture processes progressed more or less simultaneously and all were consolidated for hearing purposes throughout.1 The Amended Judgment Nunc Pro Tunc finally entered in each case, is valid, a majority of the panel held on original submission, because it only corrected the initial judgment of December 6, 1979 which was viewed by the panel to have been “clearly the result of clerical error.” For a backdrop I quickly sketch an outline of what happened.
After judgment nisi, or in some instances an amended judgment nisi, was entered and served, appellant filed his answer and, *594in those instances, an amended answer; the State opted to obtain summary judgments under Rule 166-A, T.R.C.P., to which appellant makes written reply, supported by an affidavit; November 30, 1979 a hearing was held on the State’s motions and appellant’s replies; December 6, 1979 a written draft of a judgment was signed by the judge presiding; a motion and amended motion for new trial timely filed, the latter December 28, 1979; hearings were held January 18, 1980 — and although it seems a transcription was prepared it is not to be found in the record before us — and February 22, 1980; on the latter day the trial court denied a new trial and ordered that its December 6, 1979 judgment “is hereby final;” on or about April 23,1980 the State prepared an application to enter a judgment nunc pro tunc and apparently filed it April 24, 1980; appellant submitted written objections and a supporting brief; September 8, 1980 a judgment nunc pro tunc was signed by a successor presiding judge; after appellant made objection to tha one an amended judgment nunc pro tunc was signed September 23, 1980. The problem in all this, essentially, is that the December 6, 1979 written judgment did not in its decretal portion grant the State its recovery against appellant, Marvin Miller, by name.
Confronted with a stout presentation by appellant, we granted him leave to file his motion for rehearing in order to reexamine the recurring “clerical versus judicial error” dichotomy. Today the Court declines to conduct that reexamination.
A judgment routinely goes through three stages: rendition, reduction to writing and entry. It is rendered by “a present act, either by spoken words or signed memorandum, which decides the issues upon which the ruling is made,” Reese v. Piperi, 534 S.W.2d 329, 330 (Tex.1976); Comet Aluminum Co. v. Dibrell, 450 S.W.2d 56, 58 (Tex.1970); Flores v. Onion, 693 S.W.2d 756 (Tex.App.—San Antonio 1985, no writ); see Rule 300, T.R.C.P.2 The judgment thus rendered is then drafted by counsel for the prevailing party and submitted to the court, Rule 305, and when signed by the judge of the court and entered it becomes “the judgment of the court,” Dikeman v. Snell, 490 S.W.2d 183, 185 (Tex.1973). A judgment is entered when it is spread upon the minutes of the trial court by a purely ministerial act of a clerk of the court, Dean v. Warren, 464 S.W.2d 672, 673 (Tex.Civ.App.—Tyler, 1971, no writ history), Coleman v. Zapp, 105 Tex. 491, 151 S.W. 1040, 10413 (1912), and “entry” is not synonymous with “signed” when used in relation to a judgment, Burrell v. Cornelius, 570 S.W.2d 382, 384 (Tex.1978), Rosenfield v. Hull, 304 S.W.2d 571, 572 (Tex.Civ.App—Texarkana, 1957, writ ref’d) and Mathis I.S.D. v. Odem I.S.D., 222 S.W.2d 270, 272, n. 1 (Tex.Civ.App.—San Antonio, 1949, no writ history).
Finally, the date a judgment or order is signed is significant, for it begins the specified periods of time for filing the various documents in connection with an appeal, and the rule so providing “shall not determine what constitutes rendition of a judgment ... for any other purpose,” Rule 306a. See Reese v. Piperi, supra, at 331.
Rule 301 mandates that the judgment of the court “shall be so framed as to give the party all the relief to which he may be entitled either in law or equity,” and Rule 306 contemplates it will contain “the full names of the parties, as stated in the pleadings, for and against whom the judgment is rendered.” 4 This is done in the decretal portion of the judgment, State v. Reagan County Purchasing Co., 186 S.W.2d 128, 134 (Tex.Civ.App.—El Paso, 1944, writ ref'd w.o.m.), and it is to that portion that one looks to determine just what it was that the trial court “ordered, adjudged and *595decreed” for purposes of determining if it is a “final judgment,” Wagner v. Warnasch, 156 Tex. 334, 295 S.W.2d 890 (1956); res adjudicata, Brown v. Wood, 239 S.W.2d 195, 199 (Tex.Civ.App.—Dallas, 1951); propriety of a nunc pro tunc judgment, Dikeman v. Snell, supra, and the like. See generally Rausheck v. Empire Life Insurance Co., 507 S.W.2d 337, 339 (Tex.Civ.App.—Texarkana, 1974, writ ref’d n.r.e.).
With these rudimentary principles in mind, I now turn to the problems created by the parties in the case at bar.
At the conclusion of the November 30, 1979 hearing on motions- for summary judgment presented by the State without uttering a word taken down by the court reporter, the trial judge ascertained the principal was still at large and then said:
“All right. Then, in reviewing the motions for summary judgment filed by the State in all of these cases, the court is going to grant the State’s motion for a summary judgment in each one of these cases. The State will prepare a judgment accordingly.”
The question, then, is whether these statements by the judge are a rendition of judgment for the court, there being no contemporaneous memorandum more definitive.5
It is much like that which divided the Supreme Court in Lone Star Cement Corporation v. Fair, 467 S.W.2d 402 (Tex.1971). A majority there and a unanimous court in Finlay v. Jones, 435 S.W.2d 136 (Tex.1968) treated a written draft of judgment signed by the judge and filed with the clerk as constituting a rendition of judgment, whereas the dissenting opinion in Lone Star Cement, supra, discerned that “the writing ... did not constitute a rendition of judgment; rather it is a written memorial of the judgment rendered by oral pronouncement,” id., at 408, and further pointed out that in Finlay v. Jones, supra, there is not “the slightest indication that judgment in that case was rendered by oral pronouncement,” id., at 408 (emphasis by Chief Justice Calvert). However, in Comet Aluminum Company v. Dibrell, supra, confronting both an oral pronouncement and written draft which enlarged on the pronounced judgment, effect was given to both, the Supreme Court holding that the additional recovery awarded in the latter, “if error, was judicial error and not clerical error.”
Compare Love v. State, Bank & Trust Co., 126 Tex. 591, 90 S.W.2d 819 (1936) with Knox v. Long, 152 Tex. 291, 257 S.W.2d 289 (1953), the latter noting, “In the Love case the order entered was the judgment the court had pronounced, whereas in the case at bar the order was the exact reverse of the judgment actually pronounced by the court,” id., at 293. Such experiences no doubt influenced the Supreme Court when in Reese v. Piperi, supra, at 330, speaking through Justice Reav-ley, it cautioned against the practice of oral rendition of judgments, as follows:
"... The opportunities for error and confusion may be minimized if judgments will be rendered only in writing and signed by the trial judge after careful examination. Oral rendition is proper under the present rules, but orderly administration requires that form of rendition to be in and by spoken words, not in mere cognition, and to have effect only insofar as those words state the pronouncement to be a present rendition of judgment.”6
*596All of which brings us full circle back to the question posed ante.
In my judgment the words spoken by the presiding judge after the brief hearing November 30, 1979, do not state a present rendition of judgment. In the first place, the rule itself contemplates that rendition of a summary judgment will be by written instrument, for as the Supreme Court has pointed out in City of Houston v. Clear Creek Basin Authority, 589 S.W.2d 671 (Tex.1979), having a court reporter record summary judgment hearings is “a practice neither necessary nor appropriate to the purposes of such a hearing,” id., at 677.7 In the second place, as Justice Reavley discerned in Reese v. Piperi, supra, at 330, “The judge’s intention to render judgment in the future cannot be a present rendition of judgment,” and the plaid words of the presiding judge, that he “is going to grant” summary judgment, coupled with his direction that the State “will prepare a judgment accordingly,” manifests his “intention to render judgment in the future” according to the written draft prepared by the State. Finally, the remarks of the presiding judge do not articulate the requisites of a judgment provided by Rules 301 and 306, leaving an ambiguity with repsect to the party or parties from whom recovery is to be awarded, and in what respective amounts.8 Those requisites were left to the written draft of judgment to be prepared by the State and signed by the judge, as was done December 6, 1979. Comet Aluminum Company v. Dibrell, supra.
“The cases uniformly hold that judicial error in the rendition of judgments is not correctable by nunc pro tunc order merely because it was induced by clerical error,” such as the State claims here. Lone Star Cement Corp. v. Fair, supra, at 406,—“the cause of the error is not controlling,” [original emphasis]; Finlay v. Jones, and Love v. State Bank & Trust Co., both supra; Wood v. Griffin & Brand of McAlley, 671 S.W.2d 125, 130 (Tex.App.—Corpus Christi 1984, no writ).9
The panel majority on, original submission viewed the written draft judgment signed by the judge December 6, 1979 as “clearly the result of clerical error,” but *597did not mention much less discuss the matter of the subsequent ruling of the trial court on appellant’s motion for new trial. In both a motion and amended motion appellant attacked the grant of summary judgment in each case, prayed that it be set aside and for a new trial. For its part the State presented a written motion to deny the motion for new trial stating, inter alia, that the court “did not err in granting the Plaintiff’s Motion for Summary Judgment.” There were two short consolidated hearings, the latter beginning with the judge calling each case by style and number, then remarking that motions for a new trial were filed by appellant and observing the principal was still at large. The observation being confirmed by counsel, the court then ruled: “In each one of these motions for a new trial will be overruled by the court. Do you wish to give notice of appeal on those cases?” Whereupon notice of appeal was given in open court. On the same day, the court signed a written draft order in which it found that the motion for new trial should be denied and “the Judgment heretofore entered herein should be made final,” the decretal portion reading as follows:
“It is therefore ORDERED that the Judgment entered in this cause on the 6th day of December, 1979, be and it is hereby final and that Surety Defendant’s [Amended] Motion for New Trial is hereby denied.”
That overruling the motion for new trial and making the December 6, 1979 judgment final were “the deliberate result of judicial reasoning and determination,” Reavley & Orr, Trial Court’s Power to Amend its Judgments, 25 Baylor L.R. 191, 195, simply cannot be gainsaid.10 Nor may they be attributed to clerical error, in this instance.
As I would construe the matter, then, the oral statements coupled with the written draft signed by the trial judge and followed by an order making the latter “final” constitute a summary judgment that the State have and recover from the principal the specified amount of money in each. Therefore, the summary judgment fails to rule on the claim by the State against appellant, the surety. As such it is but a partial summary judgment which does not finally dispose of the whole matter in controversy as to all parties. Joe’s Bonding Company v. State, 481 S.W.2d 145 (Tex.Cr.App.1972); Smith v. State, 485 S.W.2d 787 (Tex.Cr.App.1972).
I would reverse and remand each Amended Judgment Nunc Pro Tunc. Because the majority refuses even to consider the matter, I respectfully dissent.

. Though arising out of a criminal law matter, once judgment nisi is entered pursuant to Article 22.02, V.A.C.C.P. and the case is docketed upon the scire facias or upon the civil docket, "the proceedings had therein shall be governed by the same rules governing other civil suits,” Article 22.10, V.A.C.C.P., until the judgment is made final as provided in Article 22.14, V.A.C. C.P. Accordingly, resort to the civil law and rules of procedure is called for. Blue v. State, 171 Tex.Cr.R. 449, 341 S.W.2d 917, 919 (1960); Tinker v. State, 561 S.W.2d 200 (Tex.Cr.App.1978).


. All rules cited herein are Texas Rules of Civil Procedure.


. Entry of the judgment is "the ministerial act by which an enduring evidence of the judicial act is afforded.”


.All emphasis is supplied throughout by the writer of this opinion unless otherwise indicated.


. In the record of each scire facias cause is something called "Civil Docket (Bond Forfeitures)" with a column for noting "Disposition" by the court. Each one shows only "Summary Judgment granted for State.” There is also what is sometimes indexed as “Inside Back of Courts Jacket with Judges Notes,” and in each cause but one appears the handwritten notation "Summary Judgment for State Granted" — in number 79-CI-2389 the memo reads "States Motion for Summary Judgment overruled."


. At the close of a hearing on motion for new trial the judge had said, in pertinent part, "... I have to grant a new trial. * * * I will grant it. I will take this case under advisement. I expect to hear from you lawyers Monday at noon. If you don’t resolve it, I will grant a new trial.” The Supreme Court held the words spoken by the judge did not constitute an “actual rendition” of judgment. "It is elementary that a ‘judgment must be sufficiently definite and cer*596tain to define and protect the rights of all litigants, or it must provide a definite means of ascertaining such rights.’ 33 Tex.Jur.2d Judgments, Sec. 34 ...,” Rausheck v. Empire Life Insurance Co., 507 S.W.2d 337, 340 (Tex.Civ.App.—Texarkana, 1974, writ ref'd n.r.e.).


. The Supreme Court cites as authority its earlier opinion in Richards v. Allen, 402 S.W.2d 158 (Tex.1966) wherein at page 161 the late Justice Norvell, in his usual scholarly fashion, explained, that the rule “does not purport to authorize the taking of evidence in the usual sense," and “while it is essential that depositions, admissions and affidavits be on file ... it is not necessary that they be formally offered in evidence upon the summary judgment hearing.” Indeed, under Federal Rule 56, from which our Rule 166-A was derived, see Historical Note following it, it has been held that a “hearing” is not mandated, Benson v. Matthews, 554 F.2d 860, 862 (CA8 1977); Anderson v. Viking Pump Division, 545 F.2d 1127, 1129 (CA8 1976); at least not necessarily an “oral hearing,” Kibort v. Hampton, 538 F.2d 90, 91 (CA5 1976); see Thacker v. Thacker, 496 S.W.2d 201, 204-205 (Tex.Civ.App.—Amarillo 1973, writ dism’d); see also Smart v. Jones, 530 F.2d 64 (CA5 1976)—an informal conference in chambers suffices.


. To be recalled is the requirement of Rule 306 that the judgment contain the full names of the parties "... against whom the judgment is rendered." And Article 22.14, V.A.C.C.P. contemplates that a final judgment against the principal and sureties will be "for the amount in which they are respectively bound," in order to base “[sjeparate executions ... against each party for the amount adjudged against him."


.Chief Justice Robert W. Calvert, Retired, himself the author of many of the opinions cited and discussed herein, presented what is truly an Amicus Curiae Brief, since neither he nor his law firm had any interest in the outcome of the litigation, in Dikeman v. Snell, supra. The statement of what the cases uniformly hold quoted in the text above is excerpted from that brief at page 5. His perception in this regard is remarkable and precisely stated, vfo
“Actually, when earlier controlling cases and statutes are carefully analyzed, the conviction clearly emerges that there is no such thing as clerical errors in rendering judgments and no such thing as judicial error in the entering of judgments. Conversely, it follows that errors made in rendering judgments tire always judicial and uncorrectable after the term of court at which rendered, and error made in entering judgments are always clerical and correctable.” [Emphasis by Chief Justice Calvert.]


. “During the pendency of the motion for new trial and the thirty day period following its overruling, the court has the power to vacate, modify, correct, or reform the judgment or to grant a new trial,” Transamerican Leasing Company v. Three Bears, Inc., 567 S.W.2d 799, 780 (Tex.1978). That power was characterized as "plenary” in Schley v. Structural Metals, Inc., 595 S.W.2d 572, 584 (Tex.Civ.App.—Waco, 1979, writ ref'd n.r.e.). See current Rule 329b, T.R. C.P.